

Exhibit 10.3
PERFORMANCE GUARANTY
This PERFORMANCE GUARANTY (as amended, supplemented or otherwise modified from
time to time, this “Performance Guaranty”), dated as of August 28, 2013, is made
by CELANESE US HOLDINGS LLC, a Delaware limited liability company (the
“Performance Guarantor”), in favor of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as administrator (together with its successors and permitted
assigns in such capacity, the “Administrator”), for the benefit of itself, the
Purchasers, the Purchaser Agents and their respective successors and permitted
assigns under the Receivables Purchase Agreement (as defined below). Capitalized
terms used, but not otherwise defined herein shall have the respective meanings
assigned thereto in the Receivables Purchase Agreement referred to below or, if
not defined therein, the respective meanings assigned thereto in the Sale
Agreement (as defined below).
PRELIMINARY STATEMENTS:
(1)    Concurrently herewith, CE Receivables LLC, a Delaware limited liability
company (the “SPV”), as buyer, Celanese Acetate LLC, a Delaware limited
liability company (“Celanese Acetate”), Celanese Ltd., a Texas limited
partnership (“Celanese Ltd.”) and Ticona Polymers, Inc., a Delaware corporation
(“Ticona”), as originators, and Celanese International Corp., a Delaware
corporation (“Celanese International”), as servicer, are entering into that
certain Purchase and Sale Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which Celanese Acetate, Celanese Ltd. and Ticona are
selling (and, in the case of Celanese Acetate, contributing to), and will from
time to time hereafter sell to (and may, in the case of Celanese Acetate, from
time to time hereafter contribute to) the SPV, Receivables and Related Rights.
Celanese Acetate (in its capacity as an Originator), Celanese Ltd. (in its
capacity as an Originator), Ticona (in its capacity as an Originator), Celanese
International (in its capacity as initial Servicer) and any other of the
Performance Guarantor’s Subsidiaries that may, from time to time, become a party
to the Sale Agreement as an Originator or Servicer, as applicable, pursuant to
the terms thereof (in its capacity as an Originator or Servicer, as applicable)
and their respective successors and permitted assigns that are also Subsidiaries
of the Performance Guarantor are referred to herein collectively as the “Covered
Subsidiaries” and each, individually, a “Covered Subsidiary”.
(2)    Concurrently herewith, the SPV, as Seller, Celanese International, as
initial Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, and the Administrator are entering into that certain Receivables
Purchase Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), pursuant to which (i) the Purchasers will from time to time make
purchases of, and reinvestments in, Receivables and Related Security, (ii) the
LC Banks will from time to time issue Letters of Credit at the request of the
SPV, (iii) the SPV will grant a security interest in the Pool Receivables and
Related Security to the Administrator for the benefit of itself, the Purchasers,
the Purchaser Agents and their respective successors and permitted assigns, (iv)
the SPV will assign to the Administrator (for the benefit of itself, the
Purchaser Agents and the Purchasers) all of the SPV’s rights, interests and
claims under the Sale Agreement, and (v) Celanese International, as Servicer,
will service the Pool Receivables.
(3)    As of the date hereof, the Performance Guarantor is the direct or
indirect owner of 100% of the outstanding shares, membership interests and other
equity interests of Celanese International, Celanese Acetate, Celanese Ltd.,
Ticona and the SPV.
(4)    The Performance Guarantor’s execution and delivery of this Performance
Guaranty are conditions precedent to the effectiveness of the Receivables
Purchase Agreement and the Sale Agreement.

1

--------------------------------------------------------------------------------



(5)    The Performance Guarantor has determined that its execution and delivery
of this Performance Guaranty is in its best interests because, inter alia, the
Performance Guarantor (individually) and the Performance Guarantor and its
Affiliates (collectively) will derive substantial direct and indirect benefit
from (i) the Covered Subsidiaries’ sales (and, in the case of Celanese Acetate,
contributions) to the SPV from time to time under the Sale Agreement, (ii)
Celanese International’s servicing of the Pool Receivables under the Receivables
Purchase Agreement and (iii) the financial accommodations made by the Purchasers
to the SPV from time to time under the Receivables Purchase Agreement.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Performance Guarantor hereby agrees as follows:
SECTION 1.Unconditional Undertaking; Enforcement. The Performance Guarantor
hereby unconditionally and irrevocably undertakes and assures for the benefit of
the Administrator (including, without limitation, as assignee of the SPV’s
rights, interests and claims under the Sale Agreement), the Purchasers and the
Purchaser Agents the due and punctual performance and observance by each Covered
Subsidiary of the terms, covenants, indemnities, conditions, agreements,
undertakings and obligations on the part of such Covered Subsidiary to be
performed or observed by it under the Sale Agreement, the Receivables Purchase
Agreement (in the case of Celanese International) and each of the other
Transaction Documents to which such Covered Subsidiary is a party, including,
without limitation, any agreement or obligation of such Covered Subsidiary to
pay any indemnity or make any payment in respect of any applicable dilution
adjustment or repurchase obligation under any such Transaction Document, in each
case on and subject to the conditions set forth in the applicable Transaction
Documents as the same shall be amended or otherwise modified and in effect from
time to time (all such terms, covenants, indemnities, conditions, agreements,
undertakings and obligations on the part of the Covered Subsidiaries to be paid,
performed or observed by them being collectively called the “Guaranteed
Obligations”). Without limiting the generality of the foregoing, the Performance
Guarantor agrees that if any Covered Subsidiary shall fail in any manner
whatsoever to perform or observe any of its Guaranteed Obligations when the same
shall be required to be performed or observed under any applicable Transaction
Document, then the Performance Guarantor will itself duly and punctually perform
or observe or cause to be performed or observed such Guaranteed Obligations. It
shall not be a condition to the accrual of the obligation of the Performance
Guarantor hereunder to perform or to observe any Guaranteed Obligation that the
Administrator, any Purchaser, any Purchaser Agent, the SPV or any other Person
shall have first made any request of or demand upon or given any notice to the
Performance Guarantor, any Covered Subsidiary, the SPV or any of their
respective successors and permitted assigns or have initiated any action or
proceeding against the Performance Guarantor, any Covered Subsidiary, the SPV or
any of their respective successors and permitted assigns in respect thereof. The
Administrator (on behalf of itself, the Purchasers, the Purchaser Agents and
their respective successors and permitted assigns) may proceed to enforce the
obligations of the Performance Guarantor under this Performance Guaranty without
first pursuing or exhausting any right or remedy which the Administrator, any
Purchaser Agent or any Purchaser may have against any Covered Subsidiary, the
SPV, any other Person, the Pool Receivables or any other property. The
Performance Guarantor agrees that its obligations under this Performance
Guaranty shall be irrevocable. For the sake of clarity, it is expressly
acknowledged that this Performance Guaranty is not a guarantee of the payment of
any Pool Receivables and there shall be no recourse to the Performance Guarantor
for any non-payment or delay in payment of any Pool Receivables solely by reason
of the bankruptcy, insolvency or lack of creditworthiness of the related Obligor
or the uncollectability of any such Pool Receivables or for any Guaranteed
Obligations the payment of which could otherwise constitute recourse to the
Performance Guarantor or any Covered Subsidiary for uncollectible Pool
Receivables.
SECTION 2.    Validity of Obligations.
(a)    The Performance Guarantor agrees that its obligations under this
Performance Guaranty shall be absolute and unconditional, irrespective of
(i) the validity, enforceability, avoidance, subordination, discharge, or
disaffirmance by any Person (including a trustee in bankruptcy) of the
Guaranteed Obligations, (ii) the absence of any attempt by the Administrator,
any Purchaser Agent, any Purchaser or the SPV to collect any Receivables, or to
obtain performance or observance of the Guaranteed Obligations from any Covered
Subsidiary or any other Person, (iii) the waiver, consent, amendment,
modification, extension, forbearance or granting of any indulgence by the
Administrator, any Purchaser Agent, any Purchaser or the SPV with respect to any
provision of any agreement or instrument evidencing the Guaranteed Obligations,
(iv) any change of

2

--------------------------------------------------------------------------------



the time, manner or place of performance of, or in any other term or provision
of any of the Guaranteed Obligations, including, without limitation, any
amendment to or modification of any of the Transaction Documents, (v) any law,
rule, regulation or order of any jurisdiction affecting any term of any of the
Guaranteed Obligations, or rights of the Administrator, any Purchaser Agent, any
Purchaser or the SPV with respect thereto, (vi) the failure by the
Administrator, any Purchaser Agent, any Purchaser or the SPV to take any steps
to perfect and maintain perfected its interest in any Receivable or other
property or in any security or collateral related to the Guaranteed Obligations,
(vii) any failure to obtain any authorization or approval from or other action
by or to notify or file with, any governmental authority or regulatory body
required in connection with the performance of the obligations hereunder by the
Performance Guarantor, (viii) any impossibility or impracticability of
performance, illegality, force majeure, any act of government, or other
circumstances which might constitute a defense available to, or a discharge of
any Covered Subsidiary, the SPV or the Performance Guarantor, or any other
circumstance, event or happening whatsoever whether foreseen or unforeseen and
whether similar to or dissimilar to anything referred to above, (ix) any manner
of application of collateral or any other assets of any Covered Subsidiary or
the SPV, or proceeds thereof, to satisfy all or any of the Guaranteed
Obligations or as otherwise permitted under the Transaction Documents, or any
manner of sale or other disposition of any collateral for all or any of the
Guaranteed Obligations or as otherwise permitted under the Transaction
Documents, and (x) any change, restructuring or termination of the corporate
structure or existence of any Covered Subsidiary, the SPV, the Performance
Guarantor or any other Person or the equity ownership, existence, control,
merger, consolidation or sale, lease or transfer of any of the assets of any
such Person, or any bankruptcy, insolvency, winding up, dissolution,
liquidation, receivership, assignment for the benefit of creditors, arrangement,
composition, readjustment or reorganization of, or similar proceedings
affecting, any Covered Subsidiary, the SPV or any of their assets or
obligations. The Performance Guarantor waives all set-offs and counterclaims and
all presentments, demands of performance, notices of nonperformance, protests,
notices of protest, notices of dishonor and notices of acceptance of this
Performance Guaranty. The Performance Guarantor’s obligations under this
Performance Guaranty shall not be limited if the Administrator, any Purchaser
Agent or any Purchaser is precluded for any reason (including, without
limitation, the application of the automatic stay under Section 362 of the
Bankruptcy Code) from enforcing or exercising any right or remedy with respect
to the Guaranteed Obligations, and the Performance Guarantor shall perform or
observe, upon demand, the Guaranteed Obligations that could otherwise have been
due and performable or observable by any Covered Subsidiary had such right and
remedies been permitted to be exercised.
(b)    Should any money due or owing under this Performance Guaranty not be
recoverable from the Performance Guarantor due to any of the matters specified
above in Section 2(a), then, in any such case, such money shall nevertheless be
recoverable from the Performance Guarantor as though the Performance Guarantor
were principal debtor in respect thereof and not merely a guarantor and shall be
paid by the Performance Guarantor forthwith.
SECTION 3.    Reinstatement, etc. The Performance Guarantor further agrees that,
to the extent that any Person makes a payment or payments to the Administrator,
any Purchaser Agent or any Purchaser in respect of any Guaranteed Obligation,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to such Person or to the estate, trustee, or receiver of such Person or
to any other party, including, without limitation, the Performance Guarantor,
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
Guaranteed Obligations or any part thereof which has been paid, reduced or
satisfied by such amount shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction or satisfaction occurred.
SECTION 4.    Waiver. The Performance Guarantor hereby waives promptness,
diligence, notice of acceptance, notice of default by the Covered Subsidiaries
or by the SPV, notice of the incurrence of any Guaranteed Obligation and any
other notice with respect to any of the Guaranteed Obligations and this
Performance Guaranty, and any other document related thereto or to any of the
Transaction Documents and any requirement that the Administrator, any Purchaser
Agent, any Purchaser or the SPV exhaust any right or take any action against any
Covered Subsidiary, the SPV, any other Person or any property. The Performance
Guarantor warrants to the Administrator (for the benefit of itself, the
Purchasers and the Purchaser Agents) that it has adequate means to obtain from
the Covered Subsidiaries

3

--------------------------------------------------------------------------------



and the SPV on a continuing basis, all information concerning the financial
condition of such entities, and that it is not relying on the Administrator, any
Purchaser Agent or any Purchaser to provide such information either now or in
the future.
SECTION 5.    Subrogation. The Performance Guarantor hereby waives all rights of
subrogation (whether contractual or otherwise) to the claims, if any, of the
Administrator, any Purchaser Agent or any Purchaser against the Covered
Subsidiaries and the SPV and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from the Covered Subsidiaries or the
SPV which may otherwise have arisen in connection with this Performance Guaranty
until one year and one day have elapsed since the payment and performance in
full of the last, outstanding, non-contingent Guaranteed Obligation.
SECTION 6.    Representations and Warranties. The Performance Guarantor
represents and warrants to the Administrator, each Purchaser Agent and each
Purchaser on the date hereof that:
(a)    Existence and Power. The Performance Guarantor (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has the corporate power and authority to transact the business in
which it is engaged and proposes to engage and (iii) is duly qualified and in
good standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not reasonably
be expected to have a Material Adverse Effect.
(b)    Corporate and Governmental Authorization, Contravention. The execution,
delivery and performance by the Performance Guarantor of this Performance
Guaranty (i) are within the Performance Guarantor’s corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) require no
authorization, consent, license or exemption from, or filing or registration
with, any governmental body, agency or official, except (A) such approvals which
have been obtained prior to the Closing Date and remain in full force and effect
and (B) such approvals, the absence of which could not to be expected have a
Material Adverse Effect, (iv) do not contravene, or constitute a default under,
(A) any provision of applicable law or any judgment, injunction, order or decree
binding upon the Performance Guarantor, (B) any provision of the organizational
documents of the Performance Guarantor, (C) any covenant, indenture or material
agreement of or affecting the Performance Guarantor or any of its property, in
each case, where such contravention or default, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, and
(v) do not result in the creation or imposition of any lien prohibited by the
Transaction Documents on any property of the Performance Guarantor or any of its
Subsidiaries.
(c)    Binding Effect of Agreement. This Performance Guaranty constitutes the
legal, valid and binding obligation of the Performance Guarantor enforceable
against the Performance Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and by general principles of equity, regardless of whether
enforceability is considered in a proceeding in equity or at law.
(d)    Accuracy of Information. All information (including, without limitation,
any financial statements) furnished by or on behalf of the Performance Guarantor
in writing to the Administrator, any Purchaser Agent or any Purchaser for
purposes of or in connection with this Performance Guaranty, the Receivables
Purchase Agreement or any other Transaction Document is true and accurate in all
material respects on the date such information is stated or certified.
(e)    Actions, Suits. There is no litigation, arbitration or governmental
proceeding pending or, to the knowledge of the Performance Guarantor, threatened
in writing against the Performance Guarantor that (i) purports to adversely
affect the legality, validity or enforceability of this Performance Guaranty or
(ii) would reasonably be expected to have a Material Adverse Effect.
(f)    No Material Adverse Effect. Since December 31, 2012, there has been no
Material Adverse Effect.

4

--------------------------------------------------------------------------------



(g)    Investment Company Act. The Performance Guarantor is not required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.
(h)    No Sanctions. The Performance Guarantor is not a Sanctioned Person. To
the Performance Guarantor’s knowledge, no Obligor was a Sanctioned Person at the
time of origination of any Pool Receivable owing by such Obligor. The
Performance Guarantor and its Affiliates:   (i) have less than 15% of their
assets in Sanctioned Countries; and (ii) derive less than 15% of their operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. Neither the Performance Guarantor nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC, or (B)
otherwise in compliance with OFAC’s sanctions regulations.
(i)    Financial Condition. The audited consolidated balance sheet of Celanese
Corporation (the “Parent”) and its Subsidiaries as of December 31, 2012, the
related audited consolidated statement of operations for the fiscal quarter then
ended and the related audited consolidated statement of equity for the elapsed
portion of the fiscal year ended with the last day of such fiscal quarter,
copies of which have been furnished to the Administrator and each Purchaser
Agent, present fairly in all material respects the consolidated financial
position of the Parent and its Subsidiaries for the period ended on such date,
all in accordance with GAAP consistently applied except as noted therein.
(j)    Tax Status. The Performance Guarantor has (i) timely filed all material
tax returns (federal, state and local) required to be filed by it and (ii) paid,
or caused to be paid, all taxes, assessments and other governmental charges,
which are shown to be due and payable by it in such returns, other than taxes,
assessments and other governmental charges being contested in good faith, except
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Adequate provisions
in accordance with GAAP for taxes on the books of the Performance Guarantor have
been made for all open years and for the current fiscal period.
(k)    ERISA.
(i)    Each of the Parent, the Performance Guarantor and the Parent Subsidiaries
and the ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder and any similar applicable non-U.S. law,
except for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect. No Reportable Event has occurred during the past five
years other than a Reportable Event that would not reasonably be expected to
have a Material Adverse Effect. The excess of the present value of all benefit
liabilities under each Plan of the Parent and the Parent Subsidiaries and the
ERISA Affiliates (based on the assumptions used to determine required minimum
contributions under Section 412 of the Code with respect to such Plan), over the
value of the assets of such Plan, determined as of the most recent annual
valuation date applicable thereto for which a valuation has been completed,
would not reasonably be expected to have a Material Adverse Effect, and the
excess of the present value of all benefit liabilities of all underfunded Plans
(based on the assumptions used to determine required minimum contributions under
Section 412 of the Code with respect to each such Plan) over the value of the
assets of all such under funded Plans, determined as of the most recent annual
valuation dates applicable thereto for which valuations have been completed,
would not reasonably be expected to have a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur that, individually or when
taken together with all other such ERISA Events which have occurred or for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. None of the Parent, the Performance
Guarantor, the Parent Subsidiaries or the ERISA Affiliates has received any
written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA, or has knowledge that
any Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, where such reorganization or termination has had or would reasonably
be expected to have, through increases in the contributions required to be made
to such Plan or otherwise, a Material Adverse Effect.

5

--------------------------------------------------------------------------------



(ii)    Each of the Parent, the Performance Guarantor and the Parent
Subsidiaries is in compliance (i) with all applicable provisions of law and all
applicable regulations and published interpretations thereunder with respect to
any employee pension benefit plan governed by the laws of a jurisdiction other
than the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.
(l)    Ownership of Covered Entities. The Performance Guarantor is the direct or
indirect owner of 100% of the outstanding shares, membership interests and other
equity interests of each Covered Subsidiary.
SECTION 7.    Certain Covenants.
(a)    Conduct of Business. The Performance Guarantor will carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and will do all things
necessary to preserve and keep in full force and effect its existence and,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, its franchises, authority to do business in each
jurisdiction in which its business is conducted, licenses, patents, trademarks,
copyrights and other proprietary rights; provided, however, that nothing in this
paragraph (a) shall prevent any transaction not otherwise prohibited by this
Performance Guaranty or any other Transaction Document.
(b)    Expenses. The Performance Guarantor will upon demand pay to the
Administrator the amount of any and all reasonable out-of-pocket expenses,
including reasonable attorneys’ fees and expenses, which it may incur in
connection with the exercise or enforcement of any of its rights or interests
under this Performance Guaranty.
SECTION 8.    Amendments, Etc. No amendment or waiver of any provision of this
Performance Guaranty, and no consent to any departure by the Performance
Guarantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrator, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
SECTION 9.    Addresses for Notices. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile or electronic mail communication) and shall be delivered or
sent by facsimile, electronic mail or by overnight mail, to the intended party
at the mailing address or electronic mail or facsimile number of such party (a)
if to the Administrator, to its address specified for notices in the Receivables
Purchase Agreement and (b) if to the Performance Guarantor, to its address set
forth below, or in either case, to such other address or facsimile number as
shall be designated by such party in a written notice to the other parties
hereto.
 
Celanese US Holdings LLC
 
 
222 W. Las Colinas Blvd., Ste. 900N
 
 
Irving, TX 75039
 
 
Attention: Christopher W. Jensen
 
 
Facsimile: 972-443-8405
 
 
Email: chris.jensen@celanese.com
 
 
 
 
 
with a copy to:
 
 
 
 
 
James R. Peacock III
 
 
Telephone: 972-443-4000
 
 
Email: james.peacock@celanese.com
 


6

--------------------------------------------------------------------------------



All such notices and communications shall be effective (i) if delivered by
overnight mail, when received, and (ii) if transmitted by facsimile or
electronic mail, when sent, receipt confirmed by telephone or electronic means.
SECTION 10.    No Waiver; Remedies. No failure on the part of the Administrator,
any Purchaser Agent, any Purchaser or the SPV to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by applicable
law.
SECTION 11.    Continuing Agreement. This Performance Guaranty is a continuing
agreement and shall (i) remain in full force and effect until the later of (x)
the payment and performance in full of the Guaranteed Obligations (other than
contingent indemnification obligations) and all other amounts payable under this
Performance Guaranty and (y) one year and a day after the Final Payout Date (as
defined in the Receivables Purchase Agreement), (ii) be binding upon the
Performance Guarantor, its successors and permitted assigns, and (iii) inure to
the benefit of, and be enforceable by, the Administrator, the Purchaser Agents,
the Purchasers and their respective successors and permitted assigns. Without
limiting the generality of the foregoing clause (iii) upon any assignment by a
Purchaser or Purchaser Agent permitted pursuant to the Receivables Purchase
Agreement, the applicable assignee shall thereupon become vested with all the
benefits in respect thereof granted to the Purchasers and Purchaser Agents
herein or otherwise. Each of the parties hereto hereby agrees that each of the
Purchasers, the Purchaser Agents, the Indemnified Parties and the Affected
Persons shall be a third-party beneficiary of this Performance Guaranty. The
Performance Guarantor shall not assign, delegate or otherwise transfer any of
its obligations or duties under this Performance Guaranty without the prior
written consent of the Administrator in its sole discretion.
SECTION 12.    GOVERNING LAW. THIS PERFORMANCE GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
SECTION 13.    SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS PERFORMANCE GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND,
BY EXECUTION AND DELIVERY OF THIS PERFORMANCE GUARANTY, EACH OF THE PARTIES
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS PERFORMANCE GUARANTY OR ANY
DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY
ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

7

--------------------------------------------------------------------------------



SECTION 14.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS PERFORMANCE GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE
PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES
HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS PERFORMANCE GUARANTY OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
PERFORMANCE GUARANTY.
[Signature Pages Follow]

8

--------------------------------------------------------------------------------

                                

IN WITNESS WHEREOF, the Performance Guarantor has caused this Performance
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.
 
CELANESE US HOLDINGS LLC
 
 
 
 
 
By:
 
/s/ Christopher W. Jensen
 
 
 
Name: Christopher W. Jensen
 
 
 
Title: President






S - 1

--------------------------------------------------------------------------------

                                

Accepted as of the
date hereof:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrator
By: /s/ Eric Williams                
Name: Eric Williams
Title: Managing Director



S - 2